Judgment in favor of plaintiff in the sum of $10,185, reversed, on the law and on the facts, the verdict vacated and a new trial granted, with $50 costs to appellants, unless plaintiff stipulates to accept $2,500 in lieu of the award by verdict, in which event the judgment is modified to that extent, and, as so modified, affirmed, with $50 costs to appellants. In this personal injury action the jury verdict is excessive in its award of damages and a verdict in excess of $2,500 is not warranted by the record. (Geigel v. Leibovitz, 19 A D 2d 590.) The evidence produced by plaintiff falls short of establishing permanent injury and disability causally related to the accident. Concur — Rabin, McNally and Steuer, JJ.; Breitel, J. P., and Bastow, J., dissent and vote to affirm. Settle order on notice.